DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 13-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13-15 and 16-21 of U.S. Patent No.10513771. 
Present application 16685596
US Patent No.10513771
13. An electrically conducting vaporizer body for vaporizing metal, the electrically conducting vaporizer body comprising: a vaporizing surface for vaporizing metal in a PVD-metallization installation, wherein the vaporizing surface comprises: a plurality of circular recesses having an area/perimeter-ratio of greater than or equal to 1.5 mm; and surfaces outside the recesses, the plurality of recesses and the outside surfaces uniformly wetted by a molten metal bath simultaneously in longitudinal and lateral directions of the vaporizing surface, and the vaporizer body is resistance heatable. 

14. The electrically conducting vaporizer body of claim 13, wherein the area/perimeter-ratio of greater than or equal to 2. 

15. The vaporizer body according to claim 13, wherein the vaporizing surface comprises a cavity, the plurality of circular recesses being formed in a bottom surface of the cavity. 

16. The vaporizer body according to claim 13, wherein the circular recesses have a depth of 0.05 to 1 mm. 

17. The vaporizer body according to claim 13, wherein a sidewall of the circular recesses is curved at least in a portion which is adjacent to a bottom surface of the recess. 

18. The vaporizer body according to claim 13, wherein the plurality of circular recesses is arranged in series in a longitudinal direction of the vaporizer body. 

19. The vaporizer body according to claim 13, wherein the molten metal bath is vaporized on the outside surfaces. 

20. The vaporizer body according to claim 13, wherein the outside surfaces distribute the molten metal bath around the circumference of the circular recesses. 

21. The vaporizer body according to claim 13, wherein the circular recesses have a radius of at least 3 mm. 

22. A method of vaporizing metal comprising: providing an electrically conducting vaporizer body, being resistance-heatable for vaporizing metal, the electrically conducting vaporizer body a vaporizing surface for vaporizing metal in a PVD-metallization installation, wherein the vaporizing surface comprises a plurality of circular recesses having an area/perimeter-ratio of greater than or equal to 1.5 mm and surfaces outside the recesses; applying metal of the vaporizer surface; and uniformly wetting the plurality of recesses and the outside surfaces with molten metal simultaneously in longitudinal and lateral directions of the vaporizing surface. 

23. The method of claim 22, wherein the recesses distribute the molten metal along the longitudinal and lateral directions of the surfaces outside the recesses. 

24. The method of claim 22, wherein the outside surfaces distribute the molten metal to one or more of the recesses. 

25. The method of claim 22, wherein a cavity is formed in the vaporizing surface, and the recesses are formed in a bottom surface of the cavity. 

26. The method of claim 22, wherein at least one of the recesses comprises curvature between a bottom surface and side-wall of the recesses, the curvature having radius of 0.1 mm to 1 mm. 

27. The method of claim 22, wherein the circular recesses have a radius of at least 3 mm. 

28. The method of claim 22, wherein the metal is applied to the vaporizer surface in a non-central location. 

29. The method of claim 28, wherein the entire vaporizer surface is uniformly wetted with the molten metal.
1. An electrically conducting vaporizer body for vaporizing metal, the electrically conducting vaporizer body comprising: a vaporizing surface for vaporizing metal in a PVD-metallization installation, wherein the vaporizing surface comprises: a plurality of recesses; and surfaces outside the recesses, the plurality of recesses and the outside surfaces uniformly wetted by a molten metal bath in longitudinal and lateral directions of the vaporizing surface, wherein openings of the recesses have an area/perimeter-ratio of greater than or equal to 1.5 mm, and the vaporizer body is resistance heatable and wherein one or several or all of the recesses have the shape of an isosceles triangular ring, and wherein the respective hypotenuse is arranged perpendicular to a longitudinal axis of the vaporizer body. 

    2. The vaporizer body according to claim 1, wherein the vaporizing surface comprises a cavity, the plurality of recesses being formed in a bottom surface of the cavity. 

    3. The vaporizer body according to claim 1, wherein the recesses have a depth of 0.05 to 1 mm. 

    4. The vaporizer body according to claim 1, wherein a sidewall of the recesses forms an angle of 80 to 150.degree. with the outside surfaces. 

    5. The vaporizer body according to claim 1, wherein a sidewall of the recesses is curved at least in a portion which is adjacent to a bottom surface of the recess. 

    6. The vaporizer body according to claim 1, wherein the plurality of recesses is arranged in series in a longitudinal direction of the vaporizer body. 

    7. The vaporizer body according to claim 1, wherein the molten metal bath is vaporized on the outside surfaces. 

    8. The vaporizer body according to claim 1, wherein the outside surfaces distribute the molten metal bath around the circumference or perimeter of the recesses. 

    9. The vaporizer body according to claim 1, wherein the recesses change wetting angle at edges formed by the outside surfaces with the recesses. 

    10. A method of vaporizing metal comprising: providing an electrically conducting vaporizer body, being resistance-heatable for vaporizing metal, the electrically conducting vaporizer body including a vaporizing surface for vaporizing metal in a PVD-metallization installation, wherein the vaporizing surface comprises a plurality of recesses and surfaces outside the recesses, wherein openings of the recesses have an area/perimeter-ratio of greater than or equal to 1.5 mm and one or several or all of the recesses have the shape of an isosceles triangular ring, and wherein the respective hypotenuse is arranged perpendicular to a longitudinal axis of the vaporizer body; applying metal to the vaporizer surface; and uniformly wetting the plurality of recesses and the outside surfaces with molten metal in longitudinal and lateral directions of the vaporizing surface. 

    11. The method of claim 10, wherein the recesses distribute the molten metal along the longitudinal and lateral directions of the surfaces outside the recesses. 

    12. The method of claim 10, wherein the outside surfaces distribute the molten metal to one or more of the recesses. 

    13. The method of claim 10, wherein the metal is applied decentrally to the vaporizing surface. 

    14. The method of claim 10, wherein at least one of the recesses comprises curvature between a bottom surface and side-wall of the recesses, the curvature having radius of 0.1 mm to 1 mm. 

    15. The method of claim 10, wherein a cavity is formed in the vaporizing surface, and the recesses are formed in a bottom surface of the cavity.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of U.S. Patent No. 10513771 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of U.S. Patent No. 10513771.

Response to Amendment/Argument
	There is no argument with respect to Double Patenting rejection in Remark filed on 04/27/2022, therefore, the Double Patenting rejection is maintained.
	In order to compact prosecution, a phone call was made to the applicant a several times to suggest Terminal Disclaimer need to be filed, however, no result has been made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ikarashi et al. (US 20080245305 A1) discloses “Metal evaporation heating element and method for evaporating metal”.
Sato et al. (US 20060162662 A1) discloses “Vacuum vapor deposition apparatus”.
McJilton (US 4811691) discloses “Wire feed for metalizing apparatus”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                 
	

/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
05/09/2022